Citation Nr: 9912513	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision.  


FINDINGS OF FACT

1.  The veteran died in February 1992; of cerebral vascular 
accident, carotid stenosis, diffuse arteriosclerosis and 
renal failure.  

2.  At the time of the veteran's death, service connection 
was in effect for Raynaud's syndrome, evaluated as 20 percent 
disabling, and dermatophytosis of the toes of both feet, 
evaluated as 10 percent disabling.  

3.  Cardiovascular disease was not present in service or 
during the initial postservice year.  

4.  Raynaud's syndrome and dermatophytosis of the toes of 
both feet did not cause or worsen the primary cause of death.  

5.  Raynaud's syndrome and dermatophytosis of the toes of 
both feet did not render the veteran less capable of 
resisting the effects of the condition immediately causing 
death.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not shown to have 
been incurred in or aggravated by active service, proximately 
due to or the result of service connected disability. 
38 U.S.C.A. §§ 1110, 1131, 1310, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 (1998).

2.  The veteran's service connected disabilities are not show 
to have contributed materially or substantially to cause 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(a), 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the appellant has presented a well-
grounded claim with respect to service connection for the 
cause of the veteran's death.  That is she has presented a 
claim that is plausible.  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
met its duty under the provisions of 38 U.S.C.A. § 5107.  In 
this regard, I note that all appropriate development has been 
accomplished by virtue of the independent medical opinion 
obtained in March 1999.  Moreover, I note that the appellant 
has not made reference to any additional evidence that has 
not been made a part of the appellate record.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran died in February 1992 of cerebral vascular 
accident, carotid stenosis and diffuse arteriosclerosis.  
These conditions are reflected on the veteran's certificate 
of death in addition to renal failure that was listed as 
another significant condition contributing to death, but not 
resulting in the underlying cause.  

At the time of the veteran's death, service connection was in 
effect for Raynaud's syndrome, evaluated as 20 percent 
disabling and dermatophytosis of the toes of both feet 
evaluated as 10 percent disabling.  The veteran's service 
medical records are entirely negative for cerebral vascular 
condition, carotid stenosis or arteriosclerosis.  Moreover, 
there is no evidence of any of these conditions in the 
initial postservice year that would be a basis for 
consideration of service incurrence on the basis of the 
statutory presumption of service incurrence.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

There has not been any allegation or indication that the 
service-connected dermatophytosis caused or contributed to 
the veteran's death.  Rather, the crux of the appellant's 
argument is that the service-connected Raynaud's syndrome 
caused or worsened the condition named as the immediate cause 
of the veteran's death.  In the alternative, it is argued 
that the service-connected disability contributed 
substantially and materially to cause the veteran's death.  
Specifically, the appellant states that the service-connected 
Raynaud's syndrome was an insidious disease of the 
circulatory system, and that the condition progressed to the 
extent that the veteran finally developed the conditions that 
caused his death. 

An October 1992 statement from R. J. Cacciaguida, M.D. was 
received on behalf of the appellant's claim.  The statement 
reflects that he had treated the veteran for over ten years.  
He reported that the veteran had severe arthero and 
arteriosclerosis with diffuse vascular disease, which caused 
carotid artery stenosis with resulting cerebrovascular 
accident, and arteriosclerotic heart disease with resulting 
myocardial infarction following which he underwent a coronary 
artery bypass graft.  He also noted that the veteran suffered 
from nephrosclerosis which eventually led to end stage renal 
disease requiring that he be on a dialysis program three 
times weekly.  He also reported that the veteran had 
hypertension and peripheral vascular disease, which led to 
various necrotic ulcers of both lower extremities.  Dr. 
Cacciaguida ended the letter by stating, "The veteran had 
diffuse vascular disease, both small and large vessel, which 
caused his multiple illness and eventually caused his 
death."  

Dr. Cacciaguida did not make any reference of Raynaud's 
syndrome in his statement.  Nevertheless, in view of the 
ambiguity created by the last sentence of his letter, 
additional development was accomplished.  The appellant's 
allegations have been evaluated by an independent medical 
examiner who was identified as a cardiovascular specialist 
and who had the opportunity to review the veteran's record.  
In essence, the opinion offered was unfavorable.  The 
examiner stated in the March 1999 report based on a review of 
the file and records:

1.  I know of no conclusive evidence that 
Raynaud's phenomenon is directly 
causative of occlusive carotid disease.  
Although certain disease may be 
associated with Raynaud's phenomenon and 
renal failure, I know of no conclusive 
evidence that Raynaud's phenomenon itself 
causes renal failure.  

2.  In my opinion, the etiology of the 
cerebrovascular disease was 
atherosclerosis.  Atherosclerosis is a 
multifactorial disease resulting from a 
complex interplay of genetics, 
environment and risk factors such as 
hypertension and hyper lipidemia.  I 
cannot comment on the cause of the renal 
failure without a renal biopsy. 

3.  In my opinion, the Raynaud's 
phenomenon did not directly cause the 
veteran's death nor did it lend in the 
production of his death.  

In summary, this patient developed 
extensive atherosclerosis that ultimately 
resulted in coronary artery disease, 
leading to myocardial infarction and 
bypass surgery.  The same process 
affected the cerebrovascular system 
leading to carotid occlusion and probable 
stroke.  The Raynaud's phenomenon would 
not have been contributory to either 
generalized atherosclerosis or the acute 
stroke which resulted in the veteran's 
death.  

This statement is credible as it is based on a review of all 
the evidence and provides reasons and bases for the medical 
conclusions reached.  It clarifies any ambiguity in Dr. 
Cacciaguida's statement.  As it is clear and unambiguous, the 
Board accords it more weight than Dr. Cacciaguida's ambiguous 
statement.  In view of the foregoing, I find that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

